In an action for a divorce and ancillary relief, the third-party defendants appeal, as limited by their brief, from so much of an order of the Supreme Court, Queens County (Colar, J.), dated January 13, 1997, as (1) upon granting that branch of their motion which was for reargument, adhered to the determination in a prior order of the same court dated September 5, 1996, which denied their motion for summary judgment dismissing the third-party complaint, and (2) denied that branch of their motion which was for renewal of their motion for summary judgment.
Ordered that the order is modified by deleting therefrom the provision which denied that branch of the appellants’ motion which was for renewal of their motion for summary judgment, and substituting therefor a provision granting renewal and *462upon renewal, adhering to the original determination; as so modified, the order is affirmed insofar as appealed from, with costs to the respondent.